Herbalife International of America, Inc.

800 West Olympic Blvd., Suite 406

Los Angeles, California 90015

 

 

 

 

 

[g0qz0is02rp4000001.jpg]



 

Phone  310 410 9600

Fax  213 765 9802



 

 

 

Exhibit 10.53

Mr. Michael O. Johnson

Executive Chairman

Herbalife International of America, Inc.

800 W. Olympic Boulevard, Suite 406

Los Angeles, CA  90015

 

 

May 29, 2018

 

 

Re: Letter Agreement Amendment

Dear Michael,

Reference is hereby made to that certain letter agreement, dated as of November
1, 2016 (the “Letter Agreement”), by and between you and Herbalife International
of America, Inc. (the “Company”).  Capitalized terms used herein but not
otherwise defined shall have the meaning ascribed to them in the Letter
Agreement. The purpose of this letter is to memorialize the changes in your Base
Salary and future long-term incentive grants under Items 2 and 4(a),
respectively, of the Letter Agreement.

Subject to your acceptance of the terms set forth in this letter (by signing the
enclosed copy of this letter), effective as of June 1, 2018:

 

1.

Base Salary.  Item 2 of your Letter Agreement is hereby amended and restated in
its entirety as follows:

“2.  Base Salary. The Base Salary shall be $11,538.46 per bi-weekly pay period
($300,000.00 on an annualized basis), paid in accordance with the Company’s
normal payroll practices less applicable taxes and withholdings.”

 

2.

Long-Term Incentives:  Item 4(a) of your Letter Agreement is hereby amended and
restated in its entirety as follows:

 

“a.

Future Grants. So long as you are a member of the Board of Directors of the
Parent, you shall receive long-term incentive grants in the same size, form and
timing as, and under the same terms of, the grants made to non-management
members of the Board of Directors of the Parent as approved by the Board of
Directors of the Parent or the Compensation Committee thereof.”

--------------------------------------------------------------------------------

This letter may be executed in counterparts, each of which shall be an original
instrument and all of which taken together shall constitute one and the same
agreement.

Except as expressly set forth herein, this letter shall not alter, modify,
amend, or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Letter Agreement (including Appendix A thereto),
all of which shall remain in full force and effect.

 

[Signature page follows]




--------------------------------------------------------------------------------

If you agree that the foregoing sets forth our full understanding regarding
amendments to the Letter Agreement described herein, please evidence your
agreement and acceptance by counter-signing two copies of this letter where
indicated below, returning one executed copy to me.

 

HERBALIFE INTERNATIONAL OF AMERICA, INC.

 

By:       /s/ Richard Werber

Name:  Richard Werber

Title:    Chief Legal Officer

 

 

AGREED AND ACCEPTED:

 

/s/ Michael O. Johnson

Michael O. Johnson

Date: May 29, 2018

 

Signature Page to Michael O. Johnson Letter Agreement Amendment – May 2018